Citation Nr: 1503309	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-10 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to VA nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Air Force from February 1956 to June 1959.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, a videoconference hearing was held between the Houston RO and the Board in Washington, DC before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

There is only an electronic file associated with the claim. No paper claims file exists. 


FINDING OF FACT

The Veteran did not have any active service during a period of war.


CONCLUSION OF LAW

The legal requirements for establishing basic eligibility for VA nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.17 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has various duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

The critical facts in this case, i.e., the dates of the Veteran's active service, are not in dispute.  Consequently, resolution of the matter is wholly dependent on interpretation of the statutory and regulatory provisions pertaining to the nature of service that is necessary to establish basic eligibility for VA nonservice-connected pension benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of VA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Veteran's DD 214 reflects that he began a period of active service in the U.S. Air Force on February 2, 1956, and that he was discharged from service on June 27, 1959.  He does not allege, and the record does not show, any other periods of active service.

VA law and regulations provide for the payment of nonservice-connected pension benefits to veterans with active service during a period of war (emphasis added) who are permanently and totally disabled from disability which is not the result of willful misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran meets the service requirements for pension if he served in active military, naval or air service: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service "for a disability adjudged service-connected without presumptive provisions of law, or at time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for medical disability;" (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Korean Conflict began June 27, 1950, and ended January 31, 1955, while the Vietnam Era began on February 28, 1961 and ended on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period, or the period beginning on August 5, 1964 and ending on May 7, 1975, in all other cases.  There was no period of war in the interim.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2(e), (f).

The facts in this case are straight-forward and are not in dispute; governing statute and regulations are clear and unambiguous.  Although the appellant served for more than 90 days, his active service from February 1956 to June 1959 falls outside the parameters of periods of war, as defined by statute and regulation.  Hence, he does not have qualifying service for, and is not entitled to, VA pension benefits.

This matter is governed by the statutes and regulations pertaining to the nature of service necessary to establish basic eligibility for VA nonservice-connected pension benefits.  The Board has no authority to award benefits that are not authorized by law.  See 38 U.S.C.A. §§ 501, 7104.  The appellant does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, and there is no legal basis on which his claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Basic eligibility for VA nonservice-connected pension benefits is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


